DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the information disclosure statements filed on March 11, 2022 has been considered as to the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akaike (10,300,825).  With respect to claims 1, Akaike discloses a highchair for seating a child comprising: a seat (102) configured for a child to sit; a frame having a first side (unlabeled)  topped with armrest (103) and a second side topped with second armrest (103), the frame attached to and supporting the seat (102) at a height; a tray (2) rotatable secured to the first side of the frame; and electrically drive tray adjustment mechanism (see Figure 11) coupled to the tray and configured to rotated the tray from a down position over the seat to a raised position (see Figure 1).  With respect to claims 4 and 13, the electrically driven adjustment mechanism comprises a motor (14C1) coupled to a linear actuator (14C2).  With respect to claims 6 and 14, further comprising a bracket (11) secured to the tray and the bracket has spindle (21) passing therethrough.  With respect to claim 15,a connector (20) is coupled between the tray adjustment mechanism (10) and the bracket (11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akaike (10,300,825) in view of Brunson et al. (US 2006/0207021).  As disclosed above, Akaike reveals all elements with the exception of an adjustment mechanism actuated by a voice command.  Brunson teaches both pedal and voice controls for an adjustment mechanism for a support surface.  Using such controls is well known in the art for providing convenience to the user and would have been obvious to one of ordinary skill.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akaike (10,300,825) in view of Andoloro (US 2016/0135598).  As disclosed above, Akaike reveals all elements with the exception of a stepper motor.  Andoloro teaches the use of a stepper motor for controlling movement of a support surface.  Such a motor is known in the art and provides incremental and exact adjustment.  It would be obvious to use such a motor to provide “one push” adjustment of the tray from one position to a discrete second position. 

Allowable Subject Matter
Claims 2, 7-12 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 18-20 are allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lee (10,137,990); Fietz (2020/0100594); Mayne (10,926880) and Xiao (11,013,332).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636